Citation Nr: 1819616	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976; from November 1980 to April 1992; from October 2001 to May 2002; from May 2009 to December 1, 2009; from December 5, 2009 to August 2010; and from November 2010 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this appeal, an additional remand is necessary.

Although the Camp Lejeune Families Act of 2012 allows the Board to consider new evidence submitted by an appellant after certification to the Board without waiver (see 38 U.S.C. § 7105(a) (2012)), that law does not apply to evidence created or obtained by VA, to include medical examinations or opinions.  In the present appeal, following the Board's prior remand orders, the Veteran was afforded a new VA examination and opinions were rendered with regard to the issues on appeal in April 2016.  On December 5, 2016, the RO requested that an addendum opinion be obtained which better addressed the issue of aggravation for both claims on appeal.  Those addendum opinions were provided on February 16, 2017.  However, the supplemental statement of the case was issued on February 4, 2017, prior to the addendum opinions being obtained.  Following receipt of the addendum opinions, the RO has yet to readjudicate the claims based on all evidence of record.  As such, the Board must remand the claims complete AOJ consideration.  38 C.F.R. § 19.31(b)(2)-(3) (2017)(dictating that a supplemental statement of the case should be issued when a material defect exists in the statement of the case or the statement of the case is inadequate for any reason).   

Further, upon review of the February 2016 addendum opinions, the Board must conclude that they are inadequate as they rely on a misinterpretation of the facts of the case.  Both opinions conclude that the Veteran's final period of active service could not have aggravated either of his diabetes mellitus or hypertension because he had one brief period of active service from December 2009 to August 2010, and that period of time was too short to cause aggravation.  In fact, the Veteran was diagnosed with essential hypertension in the 1990's and with diabetes in 2005.  He has served multiple periods of active duty since those initial diagnoses (from October 2001 to May 2002; from May 2009 to December 1, 2009; from December 5, 2009 to August 2010; and from November 2010 to October 2011).  Therefore, to the extent that the opinion did not fully consider his complete military record, it is inadequate and an addendum should be sought which fully addresses the question on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Return the claims file to the examiner who provided the February 2016 addendum opinion.  If the February 2012 examiner is no longer available, forward the claims file to a suitable other examiner for the requested opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.

The examiner should review the entire claims file and state whether it is at least as likely as not that the Veterans' hypertension and/or diabetes mellitus was aggravated by his various periods of active service following his diagnoses of those disabilities.  For the purposes of answering this question, the examiner is notified that the Veteran served from October 2001 to May 2002; from May 2009 to December 1, 2009; from December 5, 2009 to August 2010; and from November 2010 to October 2011, following his initial diagnoses.  

A discussion of how the requested opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating this claim.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If either claim should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


